Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in response to applicant arguments filled on 10/29/2021 application for 16/282556.
Claim 1 has been amended.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Objections
Claim 1 is recites “wherein the updated treatment presentation is transmitted to the client device for display of the updated treatment presentation; wherein the updated treatment presentation is transmitted to the client device for display of the updated treatment presentation”. It seems that the updated treatment presentation step is duplicate step and presented twice. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhoble (US 2011/0119075 A1).

In claim 1, Dhoble teaches a computer-implemented system for providing a personalized presentation, 
comprising: 
a presentation data store configured to store one or more data structures associated with a personalized treatment presentation for a client in connection with a therapeutic treatment of a symptom of the client (Para. 95 wherein personalizing display of media based on patient medical history records is taught)
wherein the one or more data structures include client data, media data, and template data (Para. 95 and Fig. 1), 
wherein the client data includes scheduling information for at least one 

wherein the template data includes a plurality of template records respectively associated with each of a plurality of activities (Para. 127 wherein post discharge patient activities for improved adherence is taught), 
wherein each template record of the plurality of template records identifies a plurality of media elements and a configuration in which the media elements of the plurality of media elements are to be presented to the client (Para. 95 wherein customizing medial to a patient is taught), 
wherein the configuration of media elements represents the scheduling information for the at least one activity (Para. 95 and 128 wherein media prescriptions and/or other patient management interactive experiences to provide for the users is taught); 
a generation engine configured to generate a treatment presentation for the client based on data stored in the presentation data store (Para. 95 and 128), 
wherein the treatment presentation is designed to alert the client of the at least one activity identified by the client data (Para. 95, 128, and 133), 
wherein the treatment presentation comprises a presentation of media identified by and configured according to the particular template record associated with the at least one activity (Para. 95, 128, and 133),
 wherein the presentation is transmitted to a client device for display of the treatment presentation (Para. 95, 128, and 133); and

wherein the updated treatment presentation is transmitted to the client device for display of the updated treatment presentation (Para. 95, 96, 131, and 152. See also Fig.  wherein personalized interactive rich media is displayed to the user); and


 
As per claim 3, Dhobe teaches the system of claim 1, wherein the one or more data structures is accessed and updated by a third party in order to generate the personalized treatment presentation (Fig. 1 and Para. 132-133). 
 
As per claim 4, Dhobe teaches the system of claim 1, wherein the client device is a tablet device, wherein the tablet device accesses the media elements for the treatment presentation wirelessly (Para. 141). 
 
As per claim 5, Dhobe teaches the system of claim 1, wherein the client device is a desktop computer, a laptop computer, a tablet computer, a mobile phone, a smart phone, or a television (Para. 141). 
 
As per claim 6, Dhobe teaches the system of claim 1, further comprising a data acquisition engine, wherein the data acquisition engine is configured to provide one or more graphical user interfaces to a client caregiver, a client informant, or a presentation designer/adjuster to capture data for storage in the presentation data store (Para. 31 and 35). 
 


Claims 8-14 recite substantially similar limitations as seen in claims 1-7 and hence are rejected for similar rationale as noted above. 

Claim Objections
Claim 15-20 includes subject matter that is free of prior art. Claim 15 teaches updating the treatment presentation in response to a weather or news metric to increase efficacy of the treatment presentation in treating the symptom. The prior art fails to teach this limitation. 

Response to Arguments
The Applicant argues that the reference does not teach fails to suggest that any sort of user feedback is used to update a treatment presentation. The Examiner respectfully disagrees. Dhoble teaches in paragraph 95 “the rich media health libraries may store a large collection of static, rich media, interactive presentations, informationals and/or tutorials related to a large collection of medical conditions, products, services and/or other information applied to wide variety of patient types. In response to a submitted multi-dimensional search query, the rich media health libraries personalized interactive rich media prescription 216 objects”; i.e. the displayed media is personalized based on user feedback/user interaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686